AGREEMENT Made as of this 22nd day of August, 2012, by and among VANGUARD ADMIRAL FUNDS, VANGUARD BOND INDEX FUNDS, VANGUARD CALIFORNIA TAX-FREE FUNDS, VANGUARD CHARLOTTE FUNDS, VANGUARD CHESTER FUNDS, VANGUARD CMT FUNDS, VANGUARD CONVERTIBLE SECURITIES FUND, VANGUARD EXPLORER FUND, VANGUARD FENWAY FUNDS, VANGUARD FIXED INCOME SECURITIES FUNDS, VANGUARD FLORIDA TAX-FREE FUNDS, VANGUARD HORIZON FUNDS, VANGUARD INDEX FUNDS, VANGUARD INSTITUTIONAL INDEX FUNDS, VANGUARD INTERNATIONAL EQUITY INDEX FUNDS, VANGUARD MALVERN FUNDS, VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS, VANGUARD MONEY MARKET RESERVES, VANGUARD MONTGOMERY FUNDS, VANGUARD MORGAN GROWTH FUND, VANGUARD MUNICIPAL BOND FUNDS, VANGUARD NEW JERSEY TAX-FREE FUNDS, VANGUARD NEW YORK TAX-FREE FUNDS, VANGUARD OHIO TAX-FREE FUNDS, VANGUARD PENNSYLVANIA TAX-FREE FUNDS, VANGUARD QUANTITATIVE FUNDS, VANGUARD SCOTTSDALE FUNDS, VANGUARD SPECIALIZED FUNDS, VANGUARD STAR FUNDS, VANGUARD TAX-MANAGED FUNDS, VANGUARD TRUSTEES’ EQUITY FUND, VANGUARD VALLEY FORGE FUNDS, VANGUARD VARIABLE INSURANCE FUNDS, VANGUARD WELLESLEY INCOME FUND, VANGUARD WELLINGTON FUND, VANGUARD WHITEHALL FUNDS, VANGUARD WINDSOR FUNDS, AND VANGUARD WORLD FUND (hereinafter collectively referred to as the “Funds”) and THE VANGUARD GROUP, INC., VANGUARD ADVISERS, INC., AND VANGUARD MARKETING CORPORATION (hereinafter collectively referred to as “Vanguard”). THIS AGREEMENT is entered into under the following circumstances: WHEREAS , Section 17(g) of the Investment Company Act of 1940 (“the Act”) provides that the Securities and Exchange Commission (“SEC”) is authorized to require that the officers and employees of registered management investment companies who, either singly or jointly with others, may have access to the Funds’ assets, be bonded against larceny and embezzlement, and the SEC has promulgated such rules and regulations (“Rule 17g-1”); and WHEREAS, the Funds and Vanguard are named as joint insureds under the terms of a bond or policy of insurance with total coverage of $400,000,000 which insures against larceny and embezzlement by officers and employees (the “Joint Insured Bond”); and WHEREAS, a majority of the Board of Trustees of the Funds (the “Board”), who are not “interested persons” as defined by Section 2(a)(19) of the Act, have given due consideration to all factors relevant to the form, amount and apportionment of recoveries and premium on the Joint Insured Bond, and the Board has approved the term and amount of the Joint Insured Bond, the portion of the premium payable by each party, and the manner in which recovery on the Joint Insured Bond, if any, shall be shared by and among the parties as set forth below in this Agreement; and WHEREAS, the Funds and Vanguard now desire to enter into this Agreement as required by Rule 17g-1(f) of the Act to establish the manner in which recovery on the Joint Insured Bond, if any, shall be shared. NOW, THEREFORE, IT IS HEREBY AGREED by and among the parties as follows: 1. ALLOCATION OF PREMIUMS The annual premium shall be allocated among the Vanguard Funds, based on relative net assets, in accordance with a Board-approved methodology, and expensed monthly over the term of the Joint Insured Bond. 2. ALLOCATION OF RECOVERIES A. In the event of a separate loss or losses under the Joint Insured Bond, the party suffering a loss or losses shall be entitled to be indemnified up to the full amount of the Joint Insured Bond. B. If more than one party is damaged in a single loss or occurrence for which recovery is received under the Joint Insured Bond, each such party shall receive that portion of the recovery which represents the loss sustained by that party, unless the recovery is inadequate to fully indemnify each party sustaining a loss. C. If the recovery is inadequate to fully indemnify each party sustaining a loss, the recovery shall be allocated among the parties as follows: (i) Each party sustaining a loss shall be allocated an amount equal to the lesser of its actual loss or at least equal to the amount which it would have received had it provided and maintained a single insured bond with the minimum coverage as set forth in Exhibit A as attached. (ii) The remaining portion of the recovery shall be allocated to each party sustaining a loss not fully indemnified by the allocation under subparagraph (i) above, in ratio of the premium paid by each such party to the premium paid by all parties. A-2 3. BOND COVERAGE REQUIRED Each party has determined the minimum amount of fidelity bond coverage deemed appropriate to be maintained. This amount is set forth in Exhibit A and each Fund represents and warrants to each of the other parties that the minimum amount of coverage required by Rule 17g-1(d)(1) is not more than reflected in Exhibit A. Each Fund further agrees that its minimum coverage shall not be less than the minimum coverage required by Rule 17g-1(d)(1). 4. This Agreement shall apply to the present fidelity bond coverage and any renewal or replacement thereof and shall continue until terminated by any party that provides 60 days’ written notice to the other parties. 5. Any dispute arising under this Agreement shall be submitted to arbitration under the Rules of the American Arbitration Association and the decision rendered therein shall be final and binding upon the parties hereto. A-3 IN WITNESS WHEREOF , the parties hereto have caused this agreement to be executed on their behalf by their duly authorized officers as of the date first written above. VANGUARD ADMIRAL FUNDS VANGUARD BOND INDEX FUNDS VANGUARD CALIFORNIA TAX-FREE FUNDS VANGUARD CHARLOTTE FUNDS VANGUARD CHESTER FUNDS VANGUARD CMT FUNDS VANGUARD CONVERTIBLE SECURITIES FUND VANGUARD EXPLORER FUND VANGUARD FENWAY FUNDS VANGUARD FIXED INCOME SECURITIES FUNDS VANGUARD FLORIDA TAX-FREE FUNDS VANGUARD HORIZON FUNDS VANGUARD INDEX FUNDS VANGUARD INSTITUTIONAL INDEX FUNDS VANGUARD INTERNATIONAL EQUITY INDEX FUNDS VANGUARD MALVERN FUNDS VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS VANGUARD MONEY MARKET RESERVES VANGUARD MONTGOMERY FUNDS VANGUARD MORGAN GROWTH FUND VANGUARD MUNICIPAL BOND FUNDS VANGUARD NEW JERSEY TAX-FREE FUNDS VANGUARD NEW YORK TAX-FREE FUNDS VANGUARD OHIO TAX-FREE FUNDS VANGUARD PENNSYLVANIA TAX-FREE FUNDS VANGUARD QUANTITATIVE FUNDS VANGUARD SCOTTSDALE FUNDS VANGUARD SPECIALIZED FUNDS VANGUARD STAR FUNDS VANGUARD TAX-MANAGED FUNDS VANGUARD TRUSTEES’ EQUITY FUNDS VANGUARD VARIABLE INSURANCE FUNDS VANGUARD VALLEY FORGE FUNDS VANGUARD WELLESLEY INCOME FUND VANGUARD WELLINGTON FUND VANGUARD WHITEHALL FUNDS VANGUARD WINDSOR FUNDS VANGUARD WORLD FUND By: /s/ Heidi Stam Heidi Stam, Secretary Attest: /s/ Natalie Bej Natalie Bej, Assistant Secretary A-4 THE VANGUARD GROUP, INC. By: /s/ Heidi Stam Heidi Stam, Managing Director, General Counsel, and Secretary Attest: /s/ Michael L. Kimmel Michael L. Kimmel, Assistant Secretary VANGUARD ADVISERS, INC. By: /s/ Michael L. Kimmel Michael L. Kimmel, Secretary Attest: /s/ Caroline Cosby Caroline Cosby, Assistant Secretary VANGUARD MARKETING CORPORATION By: /s/ Michael L. Kimmel Michael L. Kimmel, Secretary Attest: /s/ Caroline Cosby Caroline Cosby, Assistant Secretary A-5 EXHIBIT A Rule 17g-1 Minimum Bond Requirements As of 5/31/2013 Fund/Portfolio Name Net Assets Bond Requirement Vanguard Admiral Funds Admiral Treasury Money Market Fund 11,931,269,887 2,500,000 S&P 500 Growth Index Fund 130,744,578 525,000 S&P 500 Value Index Fund 107,022,419 525,000 S&P Mid-Cap 400 Growth Index Fund 197,369,134 600,000 S&P Mid-Cap 400 Index Fund 352,815,649 750,000 S&P Mid-Cap 400 Value Index Fund 59,526,154 400,000 S&P Small-Cap 600 Growth Index Fund 20,845,192 250,000 S&P Small-Cap 600 Index Fund 209,300,974 600,000 S&P Small-Cap 600 Value Index Fund 24,138,069 250,000 Vanguard Bond Index Funds Inflation-Protected Securities Fund 35,209,453,961 2,500,000 Intermediate-Term Bond Index Fund 16,941,584,549 2,500,000 Long-Term Bond Index Fund 6,091,483,051 2,500,000 Short-Term Bond Index Fund 30,133,750,323 2,500,000 Total Bond Market Index Fund 115,182,591,234 2,500,000 Total Bond Market II Index Fund 62,903,674,544 2,500,000 Vanguard CMT Funds Market Liquidity Fund 30,604,832,138 2,500,000 Municipal Cash Management Fund 3,539,844,249 2,300,000 Vanguard California Tax-Free Funds CA Intermediate-Term Tax-Exempt Fund 7,162,353,989 2,500,000 CA Long-Term Tax-Exempt Fund 2,954,901,157 1,900,000 CA Tax-Exempt Money Market Fund 3,711,911,762 2,300,000 Vanguard Charlotte Funds Total International Bond Index Fund 14,159,887,657 2,500,000 A-6 Vanguard Chester Funds PRIMECAP Fund 34,596,572,802 2,500,000 Target Retirement Income Fund 10,451,626,897 2,500,000 Target Retirement 2010 Fund 6,876,535,125 2,500,000 Target Retirement 2015 Fund 19,993,641,483 2,500,000 Target Retirement 2020 Fund 21,162,801,060 2,500,000 Target Retirement 2025 Fund 25,550,381,107 2,500,000 Target Retirement 2030 Fund 17,224,723,578 2,500,000 Target Retirement 2035 Fund 18,598,175,442 2,500,000 Target Retirement 2040 Fund 11,257,505,256 2,500,000 Target Retirement 2045 Fund 10,877,768,136 2,500,000 Target Retirement 2050 Fund 4,954,125,717 2,500,000 Target Retirement 2055 Fund 767,772,597 1,000,000 Target Retirement 2060 Fund 156,298,879 600,000 Vanguard Convertible Securities Fund 1,851,886,128 1,500,000 Vanguard Explorer Fund 10,400,237,119 2,500,000 Vanguard Fenway Funds Equity Income Fund 12,589,515,008 2,500,000 Growth Equity Fund 748,784,010 900,000 PRIMECAP Core Fund 5,461,223,757 2,500,000 Vanguard Fixed Income Securities Funds GNMA Fund 35,907,850,617 2,500,000 High-Yield Corporate Fund 17,854,170,679 2,500,000 Intermediate-Term Investment-Grade Fund 19,096,178,192 2,500,000 Intermediate-Term Treasury Fund 5,837,732,931 2,500,000 Long-Term Investment-Grade Fund 13,194,622,052 2,500,000 Long-Term Treasury Fund 3,198,542,921 2,100,000 Short-Term Federal Fund 5,565,504,468 2,500,000 Short-Term Investment-Grade Fund 45,120,547,619 2,500,000 Short-Term Treasury Fund 6,194,774,047 2,500,000 Vanguard Florida Tax-Free Funds Florida Focused Long-Term Tax-Exempt Fund 924,001,297 1,000,000 Vanguard Horizon Funds Capital Opportunity Fund 9,519,246,192 2,500,000 Global Equity Fund 4,373,128,516 2,500,000 Strategic Equity Fund 3,956,378,026 2,300,000 Strategic Small-Cap Equity Fund 318,906,045 750,000 A-7 Vanguard Index Funds 500 Index Fund 139,592,990,755 2,500,000 Extended Market Index Fund 29,635,510,740 2,500,000 Growth Index Fund 30,987,605,677 2,500,000 Large-Cap Index Fund 7,230,222,192 2,500,000 Mid-Cap Growth Index Fund 3,264,036,241 2,100,000 Mid-Cap Index Fund 39,269,563,856 2,500,000 Mid-Cap Value Index Fund 3,510,871,689 2,300,000 Small-Cap Growth Index Fund 11,933,755,066 2,500,000 Small-Cap Index Fund 35,326,084,150 2,500,000 Small-Cap Value Index Fund 9,916,210,514 2,500,000 Total Stock Market Index Fund 255,149,524,318 2,500,000 Value Index Fund 24,152,222,664 2,500,000 Vanguard Institutional Index Funds Institutional Index Fund 139,488,268,037 2,500,000 Institutional Total Stock Market Index Fund 29,073,857,408 2,500,000 Vanguard International Equity Index Funds Emerging Markets Stock Index Fund 70,866,374,257 2,500,000 European Stock Index Fund 10,582,009,597 2,500,000 FTSE All-World Ex-US Index Fund 17,298,515,506 2,500,000 FTSE All-World Ex-US Small-Cap Index Fund 1,699,555,883 1,500,000 Global ex-U.S. Real Estate Index Fund 1,134,707,918 1,250,000 Pacific Stock Index Fund 4,755,726,899 2,500,000 Total World Stock Index Fund 3,427,927,807 2,100,000 Vanguard Malvern Funds Capital Value Fund 1,009,743,173 1,500,000 U.S. Value Fund 833,203,236 1,000,000 Short-Term Inflation-Protected Securities Fund 5,195,775,103 2,500,000 Vanguard Massachusetts Tax-Exempt Funds Massachusetts Tax-Exempt Fund 1,117,584,685 1,250,000 Vanguard Money Market Reserves Federal Money Market Fund 3,612,780,200 2,300,000 Prime Money Market Fund 121,412,197,548 2,500,000 Vanguard Montgomery Funds Market Neutral Fund 218,412,859 600,000 Vanguard Morgan Growth Fund 9,567,817,367 2,500,000 Vanguard Municipal Bond Funds High-Yield Tax-Exempt Fund 8,098,070,054 2,500,000 Intermediate-Term Tax-Exempt Fund 38,562,706,496 2,500,000 Limited-Term Tax-Exempt Fund 17,625,268,646 2,500,000 Long-Term Tax-Exempt Fund 7,869,990,656 2,500,000 Short-Term Tax-Exempt Fund 11,448,114,291 2,500,000 Tax-Exempt Money Market Fund 17,309,599,646 2,500,000 A-8 Vanguard New Jersey Tax-Free Funds NJ Long-Term Tax-Exempt Fund 2,095,205,977 1,700,000 NJ Tax-Exempt Money Market Fund 1,670,503,476 1,500,000 Vanguard New York Tax-Free Funds NY Long-Term Tax-Exempt Fund 3,407,587,685 2,100,000 NY Tax-Exempt Money Market Fund 2,529,367,366 1,900,000 Vanguard Ohio Tax-Free Funds OH Long-Term Tax-Exempt Fund 1,036,233,730 1,250,000 OH Tax- Exempt Money Market Fund 588,254,359 900,000 Vanguard Pennsylvania Tax-Free Funds PA Long-Term Tax-Exempt Fund 3,196,915,023 2,100,000 PA Tax- Exempt Money Market Fund 2,450,832,443 1,700,000 Vanguard Quantitative Funds Growth and Income Fund 4,893,612,172 2,500,000 Structured Broad Market Fund 455,050,479 750,000 Structured Large-Cap Equity Fund 581,142,042 900,000 Vanguard Scottsdale Funds Explorer Value Fund 202,666,412 600,000 Intermediate-Term Corporate Bond Index Fund 3,831,690,361 2,300,000 Intermediate-Term Government Bond Index Fund 314,794,088 750,000 Long-Term Corporate Bond Index Fund 1,041,813,212 1,250,000 Long-Term Government Bond Index Fund 283,699,384 750,000 Mortgage-Backed Securities Index Fund 816,226,660 1,000,000 Russell 1000 Growth Index Fund 1,089,729,255 1,250,000 Russell 1000 Index Fund 835,618,548 1,000,000 Russell 1000 Value Index Fund 943,459,568 1,000,000 Russell 2000 Growth Index Fund 232,162,422 600,000 Russell 2000 Index Fund 457,855,698 750,000 Russell 2000 Value Index Fund 99,884,199 450,000 Russell 3000 Index Fund 432,812,036 750,000 Short-Term Corporate Bond Index Fund 6,495,441,086 2,500,000 Short-Term Government Bond Index Fund 321,142,678 750,000 Vanguard Specialized Funds Dividend Appreciation Index Fund 19,219,227,706 2,500,000 Dividend Growth Fund 15,317,081,437 2,500,000 Energy Fund 11,832,334,502 2,500,000 Health Care Fund 27,999,120,577 2,500,000 Precious Metals and Mining Fund 2,569,831,423 1,900,000 REIT Index Fund 36,102,176,095 2,500,000 A-9 Vanguard STAR Funds Developed Markets Index Fund 13,959,476,067 2,500,000 LifeStrategy Conservative Growth Fund 8,081,303,830 2,500,000 LifeStrategy Growth Fund 8,886,432,156 2,500,000 LifeStrategy Income Fund 2,873,428,685 1,900,000 LifeStrategy Moderate Growth Fund 9,809,870,420 2,500,000 STAR Fund 16,240,395,052 2,500,000 Total International Stock Index Fund 93,485,639,926 2,500,000 Vanguard Tax-Managed Funds Tax-Managed Balanced Fund 1,186,234,067 1,250,000 Tax-Managed Capital Appreciation Fund 4,739,532,031 2,500,000 Tax-Managed Growth and Income Fund 2,917,332,913 1,900,000 Tax-Managed International Fund 15,375,216,121 2,500,000 Tax-Managed Small-Cap Fund 2,720,196,058 1,900,000 Vanguard Trustees' Equity Fund Diversified Equity Fund 1,316,312,424 1,250,000 International Value Fund 7,204,225,972 2,500,000 Emerging Markets Select Stock Index Fund 190,111,428 600,000 Vanguard Valley Forge Funds Balanced Index Fund 19,491,325,119 2,500,000 Managed Payout Growth Focus Fund 100,106,060 525,000 Managed Payout Growth and Distribution Fund 480,967,632 750,000 Managed Payout Distribution Focus Fund 726,244,738 900,000 Vanguard Variable Insurance Fund Balanced Portfolio 1,908,442,640 1,500,000 Capital Growth Portfolio 519,547,798 900,000 Conservative Allocation Portfolio 81,728,785 450,000 Diversified Value Portfolio 1,028,508,275 1,250,000 Equity Income Portfolio 800,045,948 1,000,000 Equity Index Portfolio 2,803,766,944 1,900,000 Growth Portfolio 346,793,044 750,000 High Yield Bond Portfolio 554,547,981 900,000 International Portfolio 1,951,340,030 1,500,000 Mid-Cap Index Portfolio 985,298,964 1,000,000 Moderate Allocation Portfolio 90,785,763 450,000 Money Market Portfolio 1,032,376,098 1,250,000 REIT Index Portfolio 729,017,289 900,000 Short-Term Investment-Grade Portfolio 1,077,124,023 1,250,000 Small Company Growth Portfolio 1,078,472,857 1,250,000 Total Bond Market Index Portfolio 2,494,528,817 1,700,000 Total Stock Market Index Portfolio 1,050,051,810 1,250,000 Vanguard Wellesley Income Fund 35,058,105,696 2,500,000 Vanguard Wellington Fund 73,093,972,663 2,500,000 A-10 Vanguard Whitehall Funds High Dividend Yield Index Fund 8,709,666,792 2,500,000 International Explorer Fund 1,979,196,461 1,500,000 Mid-Cap Growth Fund 2,590,717,711 1,900,000 Selected Value Fund 5,492,975,181 2,500,000 Emerging Markets Government Bond Index Fund 95,224,765 450,000 Vanguard Windsor Funds Windsor Fund 14,939,081,129 2,500,000 Windsor II Fund 43,009,111,677 2,500,000 Vanguard World Fund Consumer Discretionary Index Fund 878,045,067 1,000,000 Consumer Staples Index Fund 1,614,585,084 1,500,000 Energy Index Fund 2,614,968,219 1,900,000 Extended Duration Treasury Index Fund 572,188,477 900,000 FTSE Social Index Fund 1,503,867,544 1,500,000 Financials Index Fund 843,939,633 1,000,000 Health Care Index Fund 1,882,766,040 1,500,000 Industrials Index Fund 805,092,060 1,000,000 Information Technology Index Fund 3,272,340,539 2,100,000 International Growth Fund 19,410,064,884 2,500,000 Materials Index Fund 904,367,807 1,000,000 Mega Cap 300 Growth Index Fund 1,040,570,017 1,250,000 Mega Cap 300 Index Fund 882,937,527 1,000,000 Mega Cap 300 Value Index Fund 736,927,587 900,000 Telecommunication Services Index Fund 615,431,231 900,000 U.S. Growth Fund 4,214,927,542 2,500,000 Utilities Index Fund 1,865,419,819 1,500,000 TOTALS A-11
